Citation Nr: 0119131	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  91-45 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his treating psychiatrist


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had service in the Army National Guard, 
including active duty for training from October 1974 to 
February 1975 and from May to September 1977.  A review of 
the record does not show that the appellant had active 
service other than for training, nor does the record show 
that service connection has been granted for any disability.  
He is therefore not considered to be a veteran for VA 
compensation purposes and is not entitled to those benefits 
and presumptions accompanying veteran status.  38 C.F.R. 
§§ 3.1(d) and 3.6(a) (2000).

In September 1984, the Board of Veterans' Appeals (Board) 
denied service connection for a psychosis.  A January 1989 RO 
rating decision determined that there was no new and material 
evidence to reopen a claim for service connection for a 
psychiatric disability.  The appellant was notified of this 
determination in February 1989 and he did not appeal.

In 1991, the appellant submitted an application to reopen the 
claim for service connection for a psychiatric disability.   
By a March 1991 rating decision, the RO determined that there 
was no new and material evidence to reopen the claim for 
service connection for a psychiatric disability.  In June 
1992, the Board remanded the case to the RO for additional 
action.  In January 1996, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for a psychiatric disability and remanded 
the case to the RO for additional development and 
adjudication of the issue of service connection for a 
psychiatric disability on a de novo basis.  A February 2000 
RO rating decision denied service connection for a 
psychiatric disability, a supplemental statement of the case 
was sent to the appellant and his representative in March 
2000, and the file was returned to the Board in May 2000.

In June 2000, the Board denied the claim for service 
connection for a psychiatric disability.  The appellant then 
appealed the June 2000 Board decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, the 
Court).  In November 2000, a Court order granted an October 
2000 unopposed motion of the VA's Secretary, to vacate and 
remand the Board's June 2000 decision, denying service 
connection for a psychiatric disability.  The basis of such 
motion was that it was found to be unclear whether the Board 
had adequately considered  the appellant's claim as there was 
some question as to whether each and every document in the 
claims folder had been fully translated from Spanish to 
English.

In a January 2001 letter, the Board advised the appellant's 
representative of the appellant's right to submit additional 
argument or evidence with regard to the claim at issue.  A 
review of the record does not show that a reply was received 
to such correspondence.


REMAND

During the pendency of this appeal, it is noted that a 
significant change in the law was effectuated.  Specifically, 
on November 9, 2000, the President of the United States 
signed into law The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107) 
which, among other things, eliminated the concept of a well-
grounded claim, redefined and expanded the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

It is evident that the RO has not considered this matter in 
light of the changes effected by the VCAA, including the 
notice and development actions required thereunder.  
Specifically, efforts to advise the appellant of what 
evidence is needed to substantiate his reopened claim of 
entitlement to service connection for a psychiatric 
disability are required and the appellant must be afforded an 
opportunity to present any such evidence or argument in 
support of the claim herein at issue.  As well, the 
translations sought by through the Secretary's unopposed 
motion before the Court are needed, as well as further 
evidentiary development as set forth below.

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the appellant 
in writing for the purpose of advising 
him of the evidence needed to 
substantiate his reopened claim of 
entitlement to service connection for a 
psychiatric disorder, including medical 
opinions as to diagnoses, causes, and 
dates of onset, and/or lay statements by 
family members or others.  The RO should 
also advise the appellant of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection for a 
psychiatric disorder.  Such evidence may 
be of a lay or medical variety, including 
but not limited to copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
appellant may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
appellant's psychiatric disorder.

3.  In addition, the appellant should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for any psychiatric disorder 
prior to, during, and after his discharge 
from military service.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the 
appellant responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should translate from Spanish 
to English the entirety of the documents 
attached to the unopposed October 2000 
motion from the VA's Secretary, as well 
as any other document not fully 
translated that is contained within the 
claims folder.  Those documents, once 
translated, should then be included in 
the claims folder.

5.  Lastly, the RO should undertake any 
further development deemed necessary 
based on the translated documents, 
following which it should readjudicate 
the reopened claim for service connection 
for a psychiatric disorder.  If action 
remains adverse to the appellant, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should then be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The appellant need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 


Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
      Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


